Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of plaintiffs for the sum of $5,000, with costs. We are of opinion that the variance of four feet on the parcel is a material variance, and that the learned trial court had no power to compel plaintiffs to accept less than they had contracted to purchase. Findings of fact and conclusions of law contrary to this decision are reversed, and new findings will be made in accordance herewith. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur. Settle order on notice.